IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1115

                              Filed: 19 September 2017

Carteret County, No. 14 CRS 55069-70; 15 CRS 107

STATE OF NORTH CAROLINA

             v.

MARVIN BURTON HARRIS, JR., Defendant.


      Appeal by Defendant from judgment entered 30 October 2015 by Judge Arnold

O. Jones, II in Superior Court, Carteret County. Heard in the Court of Appeals 1

May 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Erin O’Kane
      Scott, for the State.

      Guy J. Loranger for Defendant.


      McGEE, Chief Judge.


      Marvin Burton Harris, Jr. (“Defendant”) appeals from judgments entered after

a jury found him guilty of possession of a firearm by a felon, carrying a concealed

weapon, and resisting a public officer.

                                    I. Background

      Officer Joshua Scales (“Officer Scales”), of the Morehead City Police

Department, received a radio dispatch at approximately 2:00 a.m. on 13 November

2014 about a “suspicious subject” in the vicinity of Brook Street in Morehead City,

North Carolina. An anonymous female caller described the suspicious person to a 911
                                     STATE V. HARRIS

                                     Opinion of the Court



operator as a black male with dreadlocks, and reported that the man might have put

a black handgun into a backpack. Officer Scales responded to the scene, and saw a

man fitting the description given by the caller. Officer Scales stopped his patrol car,

identified himself to the man as a police officer, and informed the man that he had

“received a call from someone saying that [the man] possibly had a gun on [him].”

Officer Scales testified the man “instantly” replied, “[m]an, that girl just mad because

I didn’t stay the night with her.”

      Based on the man’s actions and body language, Officer Scales testified he had

a “real eerie feeling” interacting with the man. Officer Scales repeatedly asked the

man if he had something on him that he was not supposed to have. The suspect

replied “no,” and Officer Scales responded by grabbing the man’s backpack. Officer

Scales put the backpack on the hood of his patrol car and in doing so “heard a solid

thump sound, as in metal . . . hitting metal.” This “solid thump” sound allowed

Officer Scales to “automatically kn[ow] it was a gun” in the man’s backpack. The

man took off running towards a tree line. Officer Scales gave chase, but slipped and

the man escaped. Officer Scales notified dispatch about the encounter and then

opened the backpack.

      Among other contents of the backpack, Officer Scales found a black Glock .40

caliber handgun and forty-five pages of documents, including hospital records and a

traffic collision report, all of which listed Defendant’s full name and birthday. After



                                            -2-
                                       STATE V. HARRIS

                                       Opinion of the Court



searching for the man for fifteen to twenty minutes, Officer Scales returned to the

police station where he placed the gun in evidence, identified Defendant from a

Department of Motor Vehicles’ photo as the man he had encountered,1 and issued a

“BOLO” (“Be On The Lookout For”) for Defendant. An arrest warrant was issued for

Defendant that same night, 13 November 2014, and Defendant later turned himself

in to authorities.

       Defendant was indicted on charges of possession of a firearm by a felon,

carrying a concealed weapon, resisting a public officer, and attaining the status of a

habitual felon. Prior to trial, the State filed two motions that requested, inter alia,

“[n]otice to the State of any defenses enumerated in N.C. Gen. Stat. § 15A-905 that

the Defendant intends to offer at trial” as well as the “[d]isclosure of the identity of

any alibi witnesses no later than two weeks before trial.” Defendant’s trial began on

29 October 2015. At trial, Brittany Hart (“Hart”) testified to being the 911 caller on

13 November 2014 and to being “absolutely certain” that the man she encountered

that night was not Defendant, but rather was a man named Demetris Nolan

(“Nolan”).

       Hart testified that Nolan knocked on her door on 13 November 2014, sometime

between 11:00 p.m. and 12:00 a.m., and entered her home. Once Nolan was inside,

Hart noticed he was carrying a gun, and Hart asked Nolan to leave. Nolan responded


       1
       At trial, Officer Scales identified Defendant in open court as the man he encountered on 13
November 2014.

                                              -3-
                                   STATE V. HARRIS

                                  Opinion of the Court



by grabbing a bag that was in her apartment, and quickly leaving. Hart called 911.

Hart testified that she observed Nolan placing a gun into the bag he had taken from

her apartment. Hart described Nolan as similar in appearance to Defendant: “a tall,

skinny, African-American male with dreadlocks.” Hart testified Defendant had been

at her home two or three days before the incident, and that his bag was at her

apartment because she had previously taken him to the hospital. Hart testified she

had looked into the bag at some point and had observed only documents therein. Hart

testified Defendant had not been in her apartment on the night of 13 November 2014.

      Defendant testified that on 13 November 2014 he was in Pamlico County with

his girlfriend. He denied being in Hart’s apartment, having a weapon, encountering

Officer Scales, or running away from anyone in the early morning hours of 13

November 2014.     Defendant testified that he had been diagnosed with bilateral

pulmonary emboli, or blood clots in the lungs, which caused him to have problems

with exertion and physical exercise. Defendant testified he could not run, had trouble

speaking, and could barely breathe. Defendant testified that Hart had taken him to

the hospital after he was in a hit-and-run accident about a month prior to 13

November 2014. Defendant admitted to owning a blue book bag that he left at Hart’s

home and that had his accident report and insurance company letters inside.

      The trial court initially included a pattern jury instruction on alibi, N.C.P.I. –

Crim. 301.10, in its proposed jury instructions. During the charge conference, the



                                         -4-
                                    STATE V. HARRIS

                                   Opinion of the Court



State objected to the inclusion of N.C.P.I. – Crim. 301.10, and the following colloquy

occurred between the prosecutor, the trial court, and Defendant’s counsel:

             [Prosecutor:]        . . . Since [Defendant’s counsel] didn’t
             give me notice of alibi, I’m going to object to [an instruction
             on alibi, N.C.P.I – Crim.] 301.10.

             THE COURT:           There was no notice given. I agree with
             that. [Defendant’s counsel], do you agree that there was no
             notice given? It just came up here in trial?

             [Defendant’s counsel:]     I certainly would have to agree
             with that. That’s the first time.

             THE COURT:          I will not instruct on that, but certainly
             during [closing] argument, I’m sure you will argue what
             you believe the evidence forecasts in this case. Okay.

      The jury found Defendant guilty of possession of a firearm by a felon, carrying

a concealed handgun, and resisting, or obstructing or delaying a public officer. The

State presented, without objection, certified copies of the three judgments that were

used to establish Defendant’s prior felony convictions, and Defendant entered a plea

of guilty to attaining habitual felon status.

      During sentencing, Defendant’s counsel informed the trial court that

Defendant admitted to the convictions listed on a Form AOC-CR-600B Prior Record

Level Worksheet (“the worksheet”). Section I of the worksheet, entitled “Scoring

Prior Record/Felony Sentencing,” awarded Defendant 8 points for two “Prior Felony

Class E or F or G Conviction[s],” 2 points for one “Prior Felony Class H or I

Conviction,” and 6 points for six “Prior Class A1 or 1 Misdemeanor Conviction[s.]”


                                          -5-
                                    STATE V. HARRIS

                                    Opinion of the Court



Despite these numbers totaling 16 points, the trial court made an arithmetic error,

and awarded Defendant 17 total points in Section I of the worksheet. An additional

point was then added to the total due to “all the elements of the present offense” being

“included in any prior offense whether or not the prior offenses were used in

determining prior record level.”

      With the additional point, Defendant’s total prior record level points totaled 18

under the trial court’s calculation, placing Defendant in the category of a Prior Record

Level VI offender. As noted on the worksheet, a Prior Record Level VI offender is any

offender with 18 or more prior record level points. Defendant was sentenced to a

minimum of 117 months and a maximum of 153 months in prison, in the presumptive

range for a Prior Record Level VI offender convicted of a Class C felony. See N.C.

Gen. Stat. § 15A-1340.17(c) (2015).

      At the conclusion of the sentencing hearing, the trial court ordered that

Defendant was to be taxed “with the costs of court and attorney fees, if applicable, if

[Defendant’s counsel was] court appointed.” Defendant’s counsel confirmed he was

court appointed and informed the trial court that he would prepare the appropriate

order for the trial court judge’s signature. The trial court ordered that the counsel

fees were to be “m[ade] . . . a civil judgment.”

      On 30 October 2015, Defendant’s counsel filed the appropriate form, signed by

the trial court judge, which approved 52 hours of work by Defendant’s counsel. In



                                           -6-
                                   STATE V. HARRIS

                                   Opinion of the Court



Line 4 of Section II of the form, next to “Total Amount,” a total of $3,640.00 was

ordered to be paid to Defendant’s attorney. A criminal bill of costs, dated 2 November

2015, lists $3,640.00 in the “attorney fee and expenses” category and $60.00 in the

“attorney appointment fee” category. Defendant appeals.

                                      II. Analysis

      Defendant argues the trial court erred by: (1) depriving Defendant of his state

and federal constitutional right to effective assistance of counsel where his counsel’s

failure to give timely notice of his alibi defense led the trial court, upon the State’s

motion, to decline to give an alibi jury instruction; (2) sentencing Defendant as a prior

record level VI offender where, due to a miscalculation, the court incorrectly found

Defendant had 18 prior conviction points; and (3) imposing attorney’s fees and an

appointment fee without providing Defendant with sufficient notice and the

opportunity to be heard concerning those fees.

                         A. Ineffective Assistance of Counsel

      Defendant argues he received ineffective assistance of counsel when his trial

counsel committed a discovery violation, which led the trial court to refuse to give a

jury instruction on alibi.    In order to show ineffective assistance of counsel, a

defendant must satisfy the two-prong test announced by the Supreme Court of the

United States in Strickland v. Washington, 466 U.S. 668, 80 L. Ed. 2d 674 (1984).

This test for ineffective assistance of counsel has also been explicitly adopted by the



                                          -7-
                                   STATE V. HARRIS

                                  Opinion of the Court



Supreme Court of North Carolina for state constitutional purposes. State v. Braswell,

312 N.C. 553, 562-63, 324 S.E.2d 241, 248 (1985). Pursuant to Strickland:

             First, the defendant must show that counsel’s performance
             was deficient. This requires showing that counsel made
             errors so serious that counsel was not functioning as the
             “counsel” guaranteed the defendant by the Sixth
             Amendment. Second, the defendant must show that the
             deficient performance prejudiced the defense.            This
             requires showing that counsel’s errors were so serious as to
             deprive the defendant of a fair trial, a trial whose result is
             reliable. Unless a defendant makes both showings, it
             cannot be said that the conviction . . . resulted from a
             breakdown in the adversary process that renders the result
             unreliable.
466 U.S. at 687, 80 L. Ed. 2d at 693; accord Braswell, 312 N.C. at 561-62, 324 S.E.2d

at 248.

      In general, “claims of ineffective assistance of counsel should be considered

through motions for appropriate relief and not on direct appeal.” State v. Stroud, 147
N.C. App. 549, 553, 557 S.E.2d 544, 547 (2001). However, an ineffective assistance

of counsel claim brought on direct review “will be decided on the merits when the cold

record reveals that no further investigation is required[.]” State v. Fair, 354 N.C.
131, 166, 557 S.E.2d 500, 524 (2001). “[O]n direct appeal, the reviewing court

ordinarily limits its review to material included in the record on appeal and the

verbatim transcript of proceedings, if one is designated.” Id. at 167, 557 S.E.2d at

524-25 (citation omitted).     Because the cold record reveals that no further




                                         -8-
                                    STATE V. HARRIS

                                   Opinion of the Court



investigation is needed, we determine Defendant’s ineffective assistance of counsel

claim on direct review.

      We first examine whether Defendant’s counsel was deficient, in that counsel

“made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed . . . by the Sixth Amendment.” Strickland, 466 U.S. at 687, 80 L. Ed. 2d

at 693. Defendant argues his trial counsel was deficient because he failed to give

notice to the State of Defendant’s intent to offer an alibi witness. Defendant reasons

that this failure was a violation of the discovery rules contained in N.C. Gen. Stat. §

15A-905, and resulted in the trial court declining to give an alibi jury instruction. We

find that Defendant’s argument on appeal is trained on the wrong target: the trial

court’s decision to decline to give an alibi jury instruction was not due to trial

counsel’s ineffectiveness, but rather due to the trial court’s error.

      North Carolina’s superior court discovery procedures are codified at N.C. Gen.

Stat. §§ 15A-901 – 15A-910. A party seeking discovery in superior court must first

make a written request that the opposing party voluntarily comply with a discovery

request. See N.C. Gen. Stat. § 15A-902(a) (2015). If the opposing party provides a

“negative or unsatisfactory response” to the discovery request, or fails to respond,

then the “party requesting discovery may file a motion for discovery[.]” Id. Once the

State in a criminal case has provided discovery – either voluntarily or under a court




                                          -9-
                                        STATE V. HARRIS

                                        Opinion of the Court



order – reciprocal discovery by a defendant is governed by N.C. Gen. Stat. § 15A-905.

N.C.G.S. § 15A-905 provides, in pertinent part:

                 If the court grants any relief sought by the defendant under
                 [N.C. Gen. Stat. §] 15A-903, or if disclosure is voluntarily
                 made by the State pursuant to [N.C. Gen. Stat. §] 15A-
                 902(a), the court must, upon motion of the State, order the
                 defendant to . . . [g]ive notice to the State of the intent to
                 offer at trial a defense of alibi . . . within 20 working days
                 after the date the case is set for trial . . . or such other later
                 time as set by the court[.] . . . As to the defense of alibi, the
                 court may order, upon motion by the State, the disclosure
                 of the identity of alibi witnesses no later than two weeks
                 before trial.

N.C. Gen. Stat. § 15A-905(c)(1) (2015) (emphases added).

       In the present case, the State filed a document on 27 January 2015 styled as

an “answer to Defendant’s motion for discovery, notice, and State’s request for

discovery and disclosure and alternatively motion to compel discovery and disclosure”

(all caps omitted) (the “27 January 2015 answer and motion”).2 The 27 January 2015

answer and motion made several disclosures “pursuant to N.C. Gen. Stat. § 15A-901,

et seq.,” such as the State’s intent to: (1) call an expert witness; (2) “introduce into

evidence     a     juvenile    conviction    of   [Defendant];”      and     (3)   “introduce     a

statement . . . made by [Defendant].” The 27 January 2015 answer and motion also




       2  It is unclear whether the 27 January 2015 answer and motion was filed voluntarily in
response to a written request by Defendant for voluntary disclosure, or after a motion for discovery
was filed by Defendant pursuant to N.C.G.S. § 15A-902(a). The 27 January 2015 answer and motion
is labeled as an “answer to Defendant’s motion for discovery,” but no such motion by Defendant
appears in the record on appeal.

                                               - 10 -
                                     STATE V. HARRIS

                                    Opinion of the Court



requested that Defendant voluntarily provide, among other things, “[d]isclosure of

the identity of any alibi witnesses no later than two weeks before trial.” If Defendant

“fail[ed] to give a satisfactory response or refuse[d] to provide the requested voluntary

discovery,” the State “respectfully pray[ed] that the [trial court] . . . treat the [State’s

disclosure requests] as a Motion for Discovery and Disclosure and . . . issue an order

compelling [Defendant] to provide the foregoing items,” including notice about an

alibi witness. The State filed a supplement to its 27 January 2015 answer and motion

on 1 September 2015, which included an identical request with respect to Defendant’s

intent to call an alibi witness.

       No discovery by Defendant, voluntary or otherwise, appears in the record on

appeal in the present case, and Defendant’s trial counsel admitted during the charge

conference that he did not provide any notice to the State of Defendant’s intent to

offer an alibi witness. However, a defendant is only required to give notice of an alibi

witness after being ordered to do so by the trial court.           See N.C.G.S. 15A-905

(providing that, after the State has provided discovery to a defendant, “the court must,

upon motion of the State, order the defendant to . . . [g]ive notice to the State of the

intent to offer at trial a defense of alibi” (emphases added)). In the present case, it

appears – after a review of the record on appeal and transcript of the trial

proceedings – that the trial court never entered an order requiring Defendant to

disclose the information requested by the State in its 27 January 2015 answer and



                                           - 11 -
                                    STATE V. HARRIS

                                    Opinion of the Court



motion. N.C.G.S. § 15A-905(c)(1) unambiguously states that, once the State has made

discovery disclosures, “the court must, upon motion of the State, order the defendant

to . . . [g]ive notice to the State of the intent to offer at trial a defense of alibi[.]”

N.C.G.S. § 15A-901(c)(1). (emphasis added).

      A defendant is under no duty to provide discovery until ordered to do so by the

trial court, and because the trial court did not order Defendant to “give notice to the

State of the intent to offer at trial a defense of alibi,” he was under no duty or

requirement to do so. Therefore, Defendant’s counsel was not deficient in failing to

disclose Defendant’s intent to offer an alibi witness. Even if the trial court had

ordered Defendant to disclose his intent to offer an alibi, the trial court is statutorily

required to “make specific findings justifying the imposed sanction” before imposing

“any sanction.” N.C. Gen. Stat. § 15A-910(d) (2015). The trial court made no findings

of fact justifying a discovery sanction and was therefore mistaken in sanctioning

Defendant’s failure to disclose his alibi witness to the State.            This further

demonstrates that Defendant’s grievance is not with his own counsel, as he argues in

his brief, but with the trial court’s erroneous imposition of discovery sanctions and

failure to give an instruction on alibi.

      Even if we were to find that trial counsel’s performance was deficient,

Defendant is unable to demonstrate that counsel’s “deficient performance prejudiced

the defense” in that his counsel made “errors . . . so serious as to deprive [Defendant]



                                           - 12 -
                                     STATE V. HARRIS

                                    Opinion of the Court



of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687, 80 L. Ed.
2d at 693. Although the trial court declined to give a jury instruction on alibi, the

alibi evidence – Defendant’s testimony that he was in Pamlico County with his

girlfriend at the time of the offense – was heard and considered by the jury.

      State v. Hood, 332 N.C. 611, 422 S.E.2d 679 (1992), is instructive. In Hood,

the defendant presented evidence that he was in another city at the time of the crime

with which he was charged. Hood, 332 N.C. at 617, 422 S.E.2d at 682. The defendant

requested a jury instruction on alibi, and the trial court declined to give such an

instruction.   Id. Although the trial court erred in failing to give the requested

instruction, our Supreme Court held that the error did not prejudice the defense due

to the instructions that were given to the jury:

               the trial court instructed the jury that the defendant is
               presumed innocent, that he is not required to prove his
               innocence, and that the State bears the burden of proving
               guilt beyond a reasonable doubt. The trial court instructed
               the jury on the essential elements of the crimes charged,
               telling the jury that it could not return guilty verdicts
               unless it found that every element had been established
               beyond a reasonable doubt. . . . The trial court made it clear
               that the burden was on the State to prove every element of
               the crimes charged beyond a reasonable doubt, and the jury
               was not led to believe that the defendant had to prove
               anything in order to be found not guilty. Because the trial
               court’s charge afforded the defendant the same benefits a
               formal charge on alibi would have afforded, the defendant
               was not prejudiced by the trial court’s error.


Id. at 617-18, 422 S.E.2d at 682 (citation omitted) (emphasis added).


                                           - 13 -
                                   STATE V. HARRIS

                                   Opinion of the Court



      In the present case, as in Hood, the trial court instructed the jury that

Defendant was not required to prove his innocence, that Defendant was presumed

innocent, and that the State needed to prove beyond a reasonable doubt that

Defendant was the perpetrator of the charged offenses.           The trial court then

instructed the jury as to each element that the State was required to prove beyond a

reasonable doubt for each of the charged offenses. The trial court reiterated in its

outlining of these elements that, if the jury did not find these elements or have a

reasonable doubt about them, then they should find Defendant not guilty.

      Even assuming Defendant’s trial counsel’s performance was deficient,

Defendant has not shown that the deficient performance likely affected the jury’s

verdict. The alibi evidence was presented to the jury at trial. The trial court correctly

instructed the jury that Defendant was presumed to be innocent, and that the burden

was on the State to prove every element of every crime beyond a reasonable doubt.

Because “the trial court’s charge afforded [D]efendant the same benefits a formal

charge on alibi would have afforded, [Defendant] was not prejudiced” by the absence

of the alibi jury instruction. Hood, 332 N.C. at 617-18, 422 S.E.2d at 682. Therefore,

Defendant has not shown he was afforded ineffective assistance of counsel.

                         B. Prior Record Level Determination

      Defendant argues the trial court erred in sentencing him as a Prior Record

Level VI offender where, due to a miscalculation, the court incorrectly found that



                                          - 14 -
                                   STATE V. HARRIS

                                   Opinion of the Court



Defendant had 18 prior conviction points. “The determination of an offender’s prior

record level is a conclusion of law that is subject to de novo review on appeal.” State

v. Bohler, 198 N.C. App. 631, 633, 681 S.E.2d 801, 804 (2009). “It is not necessary

that an objection be lodged at the sentencing hearing in order for a claim that the

record evidence does not support the trial court’s determination of a defendant’s prior

record level to be preserved for appellate review.” Id.

      In sentencing a defendant, a trial court must “determine the prior record level

for the offender pursuant to [N.C. Gen. Stat. §] 15A-1340.14” before imposing a

sentence. N.C. Gen. Stat. § 15A-1340.13(b) (2015). “The prior record level of a felony

offender is determined by calculating the sum of the points assigned to each of the

offender’s prior convictions[.]” N.C. Gen. Stat. § 15A-1340.14(a) (2015). Convictions

“used to establish a person’s status as an habitual felon shall not be used.” N.C. Gen.

Stat. § 14-7.6 (2015). Prior convictions may be proven, as relevant here, by stipulation

of the parties. N.C. Gen. Stat. § 15A-1340.14(f) (2015).

      In the present case, the trial court calculated the sum of the points assigned to

each of Defendant’s prior convictions and, excluding those convictions used as

predicates for Defendant’s habitual felon status, determined Defendant had earned

18 prior record level points. Defendant is correct that the trial court committed an

arithmetic error in “calculating the sum of the points assigned to each of” Defendant’s

prior convictions. The trial court assessed 8 points for two “Prior Felony Class E or



                                          - 15 -
                                          STATE V. HARRIS

                                         Opinion of the Court



F or G Conviction[s],” 2 points for one “Prior Felony Class H or I Conviction,” 6 points

for six “Prior Class A1 or 1 Misdemeanor Conviction[s],” and 1 point for “all the

elements of the present offense” being included in “any prior offense.” Despite these

numbers totaling 17 points, the trial court found the total to be 18.3                             This

mathematical error lead the trial court to sentence Defendant as a Prior Record Level

VI offender, as opposed to a Prior Record Level V offender.

        The State concedes the mathematical error in Defendant’s prior record level

calculation, but argues the error was harmless. See State v. Lindsay, 185 N.C. App.
314, 315, 647 S.E.2d 473, 474 (2007) (“This Court applies a harmless error analysis

to improper calculations of prior record level points.” (citations omitted)).                       Our

precedent compels us to agree. “[T]his Court repeatedly has held that an erroneous

record level calculation does not prejudice the defendant if the trial court’s sentence

is within the presumptive range at the correct record level.” State v. Ballard, ___

N.C. App. ___, ___, 781 S.E.2d 75, 79 (2015), disc. review denied, 368 N.C. 763, 782
S.E.2d 514 (2016) (citing State v. Ledwell, 171 N.C. App. 314, 321, 614 S.E.2d 562,

567 (2005)); see also State v. Rexach, ___ N.C. App. ___, 772 S.E.2d 13, 2015 WL
3 We note that Defendant stipulated to the total number of points, 18, and to his prior record
level, VI. However, a trial court’s assignment of an incorrect record level is “an improper conclusion
of law, which we review de novo.” State v. Fraley, 182 N.C. App. 683, 691, 643 S.E.2d 39, 44 (2007).
“Stipulations as to questions of law are generally held invalid and ineffective, and not binding upon
the courts, either trial or appellate.” State v. Prevette, 39 N.C. App. 470, 472, 250 S.E.2d 682, 683
(citation omitted), disc. review denied and appeal dismissed, 297 N.C. 179, 254 S.E.2d 38 (1979).
Therefore, Defendant’s stipulation of his prior record level “does not preclude our de novo appellate
review of the trial court’s calculation of [D]efendant’s prior record level[.]” State v. Massey, 195 N.C.
App. 423, 429, 672 S.E.2d 696, 699 (2009)

                                                 - 16 -
                                    STATE V. HARRIS

                                   Opinion of the Court



1201250, at *2 (2015) (unpublished) (“An error in the calculation of a defendant’s

prior record level points is deemed harmless if the sentence imposed by the trial court

is within the range provided for the correct prior record level.”).

         The presumptive range of minimum sentences for a Prior Record Level V

offender convicted of a Class C felony is between 101 and 127 months’ imprisonment,

and the presumptive range of minimum sentences for a Prior Record Level VI

offender convicted of a Class C felony is between 117 and 146 months’ imprisonment.

See N.C.G.S. § 15A-1340.17(c). In the present case, Defendant was sentenced to a

minimum of 117 months’ imprisonment, which is within the presumptive range of

minimum sentences for both a Prior Record Level V and VI offender. Therefore the

trial court’s error, if present, was harmless. Ballard, ___ N.C. App. at ___, 781 S.E.2d

at 79.

                         C. Attorney’s and Appointment Fees

         Defendant argues the civil judgment imposing fees against him should be

vacated because neither Defendant’s counsel’s total attorney fee amount nor the

appointment fee were discussed in open court with Defendant or in his presence. We

agree. In State v. Jacobs, 172 N.C. App. 220, 616 S.E.2d 306 (2005), this Court held

that where there is “no indication in the record that [a] defendant was notified of and

given an opportunity to be heard regarding the appointed attorney’s total hours or

the total amount of fees imposed,” the imposition of attorney’s fees must be vacated,



                                          - 17 -
                                  STATE V. HARRIS

                                 Opinion of the Court



even when “the transcript reveals that attorney’s fees were discussed following

defendant’s conviction.” Jacobs, 172 N.C. App. at 236, 616 S.E.2d at 317.

      Following Defendant’s conviction and sentencing in the present case, the trial

court simply stated that Defendant was to be taxed, “with the costs of court and

attorney fees, if applicable, if [Defendant’s counsel was] court appointed.”

Defendant’s counsel confirmed he was court appointed, and the trial court responded

that the counsel fees were to be “m[ade] . . . a civil judgment.” The total hours and

amount of attorney’s fees imposed – 52 and $3,640.00, respectively – were not known

at the time of the sentencing hearing, as Defendant’s counsel had not yet calculated

the number of hours he had worked. Because there is no indication in the record that

Defendant “was notified of and given an opportunity to be heard regarding the

appointed attorney’s total hours or the total amount of fees imposed,” the imposition

of attorney’s fees must be vacated. Jacobs, 172 N.C. App. at 236, 616 S.E.2d at 317.

“On remand, the State may apply for a judgment in accordance with N.C. Gen. Stat.

§ 7A-455, provided that [D]efendant is given notice and an opportunity to be heard

regarding the total amount of hours and fees claimed by the court-appointed

attorney.” Id.

      Defendant was also ordered to pay a $60.00 appointment fee, in accordance

with N.C. Gen. Stat. § 7A-455.1 (2015). As with the attorney’s fees, the appointment

fee was never discussed with Defendant in open court. Our Supreme Court has held



                                        - 18 -
                                   STATE V. HARRIS

                                  Opinion of the Court



that “[c]osts are imposed only at sentencing, so any convicted indigent defendant is

given notice of the appointment fee at the sentencing hearing and is also given an

opportunity to be heard and object to the imposition of this cost.” State v. Webb, 358
N.C. 92, 101-02, 591 S.E.2d 505, 513 (2004). Because Defendant was not given notice

of the appointment fee and an opportunity to object to the imposition of the fee at his

sentencing hearing, the appointment fee is also vacated without prejudice to the State

again seeking appointment fee on remand. Jacobs, 172 N.C. App. at 236, 616 S.E.2d

at 317; see also State v. Mosteller, ___ N.C. App. ___, 790 S.E.2d 753, 2016 N.C. App.

LEXIS 697, at *9-10 (vacating the imposition of appointment fee “without prejudice

to the State’s right to seek the imposition of . . . [the] appointment fee” on remand,

“provided that the defendant is given notice and an opportunity to be heard”).

                                   III. Conclusion

      For the reasons stated, Defendant did not receive ineffective assistance of trial

counsel from his counsel’s failure to give timely notice of an alibi defense, and any

error in Defendant’s prior record level calculation was harmless under precedents of

this Court.   However, we vacate the trial court’s award of attorney’s fees and

appointment fee, without prejudice to the State’s ability to again seek them on

remand.

      NO ERROR IN PART; NO PREJUDICIAL ERROR IN PART; VACATED AND

REMANDED IN PART.



                                         - 19 -
                      STATE V. HARRIS

                      Opinion of the Court



Judges HUNTER, JR. and ZACHARY concur.




                             - 20 -